COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Benton and Bumgardner
Argued at Richmond, Virginia


O. RIDDICK HARRELL, JR.
                                                              MEMORANDUM OPINION* BY
v.     Record No. 0395-05-2                                JUDGE RUDOLPH BUMGARDNER, III
                                                                  NOVEMBER 22, 2005
CHRISTINA H. HARRELL


                  FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                             Frederick G. Rockwell, III, Judge

                 Alexandra D. Bowen (Aileen F. Tucker; Bowen, Champlin, Carr,
                 Foreman & Rockecharlie, on brief), for appellant.

                 John B. Russell, Jr. (DurretteBradshaw, PLC, on brief), for appellee.


       O. Riddick Harrell, Jr. appeals a final decree of divorce that reserved to Christina H.

Harrell the right to receive spousal support in the future, Code § 20-107(D). For the following

reasons, we affirm.

       The parties married November 22, 1969, and had two children, who are now over the age

of eighteen. They separated June 27, 2003 and executed a property settlement agreement on that

date. Ten days before the parties had lived separate and apart for one year, the wife filed a bill of

complaint praying for a divorce on that ground, Code § 20-91(A)(9). Her complaint contained a

prayer for temporary and permanent spousal support. She obtained personal service of process

on the husband. Before he filed a response, but without leave of court, the wife filed an amended

bill of complaint June 29, 2004. It requested a divorce on the grounds that the husband




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
committed adultery, Code § 20-91(A)(1), and they had lived separate and apart for one year,

which had occurred by then.

       The husband filed an answer, a motion to dismiss, and a cross-bill on July 1, 2004. He

admitted the allegations in the wife’s complaint except he added that the parties had a property

settlement agreement. The husband moved the trial court to dismiss the wife’s original

complaint because it was filed before the parties had lived separate and apart for a full year. His

cross-bill alleged the same facts as the wife’s complaint and prayed for a divorce on the same

grounds. The cross-bill also prayed for incorporation of the settlement agreement and an award

of spousal support. The pleading was served by mailing a copy to the wife’s counsel of record.

The wife filed no answer.

       The husband gave notice of depositions and took them July 27, 2004. On September 28,

2004, the husband filed motions to compel discovery and to impose sanctions for failure to

comply with discovery. The wife responded to that notice by filing the next day a notice that she

would move the trial court for pendente lite spousal support on October 6, 2004. On August 18,

2004, the husband filed notice that on the same day he would present a final decree to the trial

court and move it to dismiss the wife’s bill of complaint. Throughout the proceedings, all

pleadings were served by mailing copies to the opposing counsel.

       At the October 6, 2004 hearing, the husband moved to have the original complaint

dismissed because the parties had not lived separately for one year at the time the original

pleading was filed. He moved to have the amended bill of complaint dismissed because it was

filed without leave of court, Rule 1:8, and was not properly served.1 He moved that he be


       1
         The wife’s counsel argued that the amended complaint was permissible without leave of
court because it was filed before the husband filed a responsive pleading. Alternatively, he
argued that service of the amended pleading was not required because the husband was
represented by counsel, who had contacted the wife’s counsel after the filing of the original
complaint, but had not answered.
                                               -2-
granted a divorce as pled in his cross-bill. The wife moved for pendente lite spousal support.

The trial court took the motions under advisement.

       The trial court issued a letter opinion November 3, 2004. It granted the husband’s motion

to dismiss the wife’s complaint because it was filed prematurely. The amended complaint was

not properly before the court because the wife filed it without leave of court. The trial court

granted the husband a divorce on the ground of a one-year separation. The trial court directed

that the final decree reserve the wife the right to request spousal support pursuant to Code

§ 20-107.1(D). The final decree reserved the right to both parties.

       The husband appeals the reservation of spousal support for the wife. He maintains that

the prayer for spousal support in the bill of complaint cannot raise the issue because it was a

“non-entity.” He maintains the wife’s pleadings effectively do not exist because the failure to

allege an existing ground of divorce deprived the trial court of jurisdiction in the case. He relies

upon Beckner v. Beckner, 204 Va. 580, 132 S.E.2d 715 (1963), and Boyd v. Boyd, 2 Va. App.
16, 340 S.E.2d 578 (1986).

       In Beckner, the husband sought a divorce on the ground of willfull desertion. However,

the only acts of cruelty the husband proved occurred while the suit was pending. “The act relied

upon for divorce must be alleged and proved to have occurred prior to the bringing of the suit

. . . .” 204 Va. at 583, 132 S.E.2d at 717. The Court set aside the divorce decree.

       In Boyd, the trial court granted the husband a “no-fault divorce” but granted spousal

support to the wife. This Court reversed the award. “Jurisdiction in a divorce suit is purely

statutory, Watkins v. Watkins, 220 Va. 1051, 1054, 265 S.E.2d 750, 752 (1980), and does not

encompass broad equitable powers not conferred by statute.” 2 Va. App. at 19, 340 S.E.2d at

580. This Court held the wife had not specifically requested spousal support and her general

prayer for “further relief” was not adequate to raise a claim for it.

                                                 -3-
       Subject matter jurisdiction for divorce rests with the circuit court. Code § 20-96. No suit

is maintainable unless one of the parties is and has been a bona fide resident and domiciliary for

at least six months preceding the commencement of the suit. Code § 20-97. Those requirements

are jurisdictional. Rock v. Rock, 7 Va. App. 198, 201, 372 S.E.2d 211, 213 (1988).2

       The wife’s bill of complaint alleged the essential jurisdictional elements necessary to

invoke the trial court’s authority in divorce actions, but failed to allege grounds that entitled her

to a divorce. The trial court had personal jurisdiction over the husband, the wife obtained service

of process on his person, and he affirmatively invoked the jurisdiction of the court by filing

responsive pleadings and a cross-bill for divorce.

       The purpose of the bill of complaint is to give the opposing party and the trial court

notice of the grounds for which the plaintiff seeks relief in equity. Rule 1:4; Cirrito v. Cirrito, 44
Va. App. 287, 314-15, 605 S.E.2d 268, 281 (2004). “Every litigant is entitled to be told by his

adversary in plain and explicit language what is his ground of complaint or defense.” Potts v.

Mathieson Alkali Works, 165 Va. 196, 207, 181 S.E. 521, 525 (1935).

       In this case the husband cannot claim he did not know the wife sought spousal support.

His cross-bill alleged the identical facts as grounds for divorce that the wife alleged in her bill of

complaint. When the wife filed her bill of complaint, the parties had not lived apart for one year.

By the time he filed his response fifteen days later, the year had passed. The trial court heard all

motions at one time. They included the wife’s motion for pendente lite support and the

husband’s attorney acknowledged that the wife was asking for spousal support at that hearing.




       2
         Venue is no longer jurisdictional in divorce cases. See former Code § 20-96(B) and
Netzer v. Reynolds, 231 Va. 444, 448, 345 S.E.2d 291, 294 (1986). Code § 20-96(B) was
deleted in 1989. 1989 Va. Acts, ch. 556. Venue is now classified as preferred. Code
§ 8.01-261(19).
                                                -4-
        The trial court had jurisdiction over the parties and the subject matter of the suit, a

divorce. Those jurisdictional requirements were properly pled. To disregard the wife’s

pleadings that pray for support and to rule she did not raise the issue would be to engage in a

legal fiction that ignores what clearly appears in the record and that which the attorneys

acknowledged during trial. If the complaint was a “non-entity” in the sense that it did not exist

for any purpose, then logically the husband’s cross-bill was also a “non-entity.” “For there to be

an ‘application’ under this statute [Code § 20-91(A)(9)(a)], the party applying must himself seek

affirmative relief by way of divorce in his favor through an original divorce proceeding or

through a cross-bill filed in a pending suit.” Moore v. Moore, 218 Va. 790, 796, 240 S.E.2d 535,

539 (1978) (footnote omitted). If the pending suit did not exist, the cross-bill in response to it

did not exist, and any decree of divorce based upon it could not exist.

        In this case, the defect in the wife’s bill of complaint was inadequate to entitle her to a

divorce on the grounds pled. The trial court properly dismissed her complaint. However, the

complaint was adequate to raise the issue of spousal support and apprise the husband of that

claim. Accordingly, the trial court had the discretion to reserve the right to spousal support to

her as well as to him.

        The husband also maintains that the trial court erred in reserving spousal support without

considering all the factors contained in Code § 20-107.1(E). The authority for the trial court to

reserve the right to receive support appears in Code § 20-107.1(D). The factors in subsection (E)

relate to determining an award of support and maintenance. Reserving a right to receive support

under subsection (D) does not adjudicate the issue of an award. It merely preserves the

possibility of doing so. The husband cites no authority for his claim that the trial court must hold

a full evidentiary hearing and consider the factors in (E) before reserving support under (D). We

hold that the trial court is not required to do so.

                                                  -5-
       The trial court properly exercised its discretion by reserving spousal support to both the

parties. Accordingly, we affirm.

                                                                                         Affirmed.




                                               -6-
Benton, J., concurring in the result.

       It seems clear to me that if the wife’s attorney had simply requested the trial judge to

grant leave to file the amended bill of complaint, the issue in this case would not be consuming

the parties’ resources or judicial resources. In my view, this appeal presents a series of

procedural issues that were avoidable.

       Inexplicably, after the evidence had been taken and the case was ripe for entry of the final

decree of divorce, the parties first presented to the trial judge arguments on all the motions that

had been permitted to accumulate: the husband’s motion to dismiss the wife’s bill of complaint,

the husband’s motion to compel the wife to respond to discovery, the husband’s motion to award

sanctions against the wife, the wife’s motion to award her pendente lite spousal support, and the

husband’s motion to enter the proposed final decree. The record also reflects that at the time of

the hearing on these arguments (four months after the bill of complaint was filed) the wife had

not filed an answer to the husband’s cross-bill and had not filed a motion for leave to file her

amended complaint. Indeed, during argument before the trial judge, the husband’s attorney

indicated, without contradiction, that the issue of the wife’s failure to comply with Rule 1:8 was

raised with the wife’s attorney early in the proceeding. Yet, the matter apparently was not

further pursued by either party until four months later. Simply put, the parties left unresolved all

of these issues as the case proceeded and asked the trial judge to rule upon them at the same time

the husband requested entry of the final decree of divorce.

       After hearing the arguments, the trial judge ruled as follows:

               [T]he Court grants [the husband’s] Motion to Dismiss the Bill of
               Complaint; finds that the [wife’s] Amended Bill of Complaint is
               not properly before the Court; and holds that a divorce be granted
               based on the [husband’s] Cross-Bill, as supported by the deposition
               testimony filed herein. The Court directs [the husband’s attorney]
               to amend the sketch Final Decree previously submitted to reflect
               the correct date of the property settlement agreement, include a

                                                -7-
               reservation of [the wife’s] right to request spousal support pursuant
               to Va. Code 20-107.1(D) . . . .

The wife did not appeal any of the judge’s rulings (striking her bill of complaint, striking her

amended bill of complaint, and granting the divorce based on the cross-bill of complaint).

Therefore, the trial judge’s rulings govern the law of the case before us.

       The majority reasons that if the complaint is a “non-entity,” then by association the

cross-bill is also a “non-entity.” I disagree. The wife’s bill of complaint, which the trial judge

struck, failed to allege jurisdictional requirements for a divorce and was insufficient to give the

trial judge authority to grant her relief. See Beckner v. Beckner, 204 Va. 580, 583, 132 S.E.2d
715, 717-18 (1963) (holding that “[t]he act relied upon for divorce must be alleged and proved to

have occurred prior to the bringing of the suit”). The trial judge ruled in his opinion letter that he

had jurisdiction in this case by virtue of the husband’s cross-bill of complaint, independent of the

wife’s defective bill of complaint. The record supports the trial judge’s ruling. This is not a case

in which “the relief sought in the cross-bill is defensive merely, and would be satisfied by the

dismissal of the original bill.” Equitable Life Assurance Soc. v. Wilson, 110 Va. 571, 573, 66
S.E. 836, 837 (1910). The husband’s cross-bill alleged every fact necessary to give the circuit

court jurisdiction to grant a divorce. Indeed, after pleading the necessary jurisdictional facts in

his cross-bill, the husband requested “that he be granted a divorce from the [wife] on the grounds

that the parties have lived separate and apart without cohabitation and without interruption for a

period of time in excess of twelve months pursuant to [Code §] 20-91.”

       Equally clear is the trial judge’s authority to exercise personal jurisdiction over the wife,

even after striking her pleadings. The fact that the husband’s cross-bill was mailed to the wife’s

attorney, and not served by process, is of no moment. The record establishes that the wife made

a general appearance in the circuit court when she filed pleadings and participated in the entire

process by her appearance and the appearance of her attorney of record. Specifically, the wife
                                                -8-
sought affirmative relief of pendente lite spousal support and filed an “omnibus motion for

relief,” requesting, in part, that her “amended bill of complaint should be considered as a

responsive pleading to [the husband’s] Cross-Bill” and that she be granted “an extension of time

. . . in which to file an Answer.” Without a jurisdictional objection, the wife’s attorney also

endorsed the final decree, which granted relief to her. In short, the wife’s participation in the

proceeding constituted a general appearance, which has long been recognized as “a waiver of

process, equivalent to personal service of process, and confers jurisdiction of the person on the

Court.” Nixon v. Rowland, 192 Va. 47, 50, 63 S.E.2d 757, 759 (1951).

       In his opinion letter, the trial judge also ruled as follows:

                   The [husband] asserts that divorce should be granted on the
               basis of his Cross-Bill. It is clear that a divorce may be granted
               “[o]n the application of either party if and when the husband and
               wife have lived separate and apart without any cohabitation and
               without interruption for one year.” Va. Code Ann. § 20-91
               (Michie’s 2004). “For there to be an ‘application’ under this
               statute, the party applying must himself seek affirmative relief by
               way of divorce in his favor through an original divorce proceeding
               or through a cross-bill filed in a pending suit.” Moore v. Moore,
               218 Va. 790, 796 (1978). The Court finds that the [husband’s]
               Cross-Bill was properly filed, and that the [wife] has not disputed
               any element of that pleading by Answer.

The wife does not contest this ruling on appeal. Moreover, in view of the record in this case, the

trial judge’s ruling is undoubtedly correct.

       Although I do not accept all the views in the majority opinion, I concur in affirming the

trial judge’s decision to grant the wife a reservation of spousal support. The majority concludes

that the wife adequately raised the matter of spousal support through her bill of complaint,

despite the complaint’s fatal flaw. I agree that the wife adequately raised the issue but, in my

view, she did so through her request for pendente lite spousal support. We have repeatedly

               held that where there is no bar to the right of spousal support “it is
               reversible error for the trial court, upon request of either party, to
               fail to make a reservation in the decree of the right to receive
                                                 -9-
               spousal support in the event of a change of circumstances,” even
               though, at the time of the decree, neither party needed support.

Blank v. Blank, 10 Va. App. 1, 4, 389 S.E.2d 723, 724 (1990) (quoting Bacon v. Bacon, 3
Va. App. 484, 491, 351 S.E.2d 37, 41 (1986)). We have explained that it is not necessary to

“explicitly request a reservation of the right to seek spousal support.” Vissicchio v. Vissicchio,

27 Va. App. 240, 254, 498 S.E.2d 425, 432 (1998). Instead, we have tied the trial judge’s

authority to grant this relief to the existence of a pleading in which the recipient spouse has made

a request for spousal support, holding that a “request for spousal support implicitly contained a

request for future spousal support, as events warranted.” Id.

       The record indicates that, during the course of this divorce proceeding, the wife filed a

request for pendente lite support. The trial judge did not strike this pleading. In my view, this

pleading provided a sufficient basis to put the husband on notice that the wife’s spousal support

was an issue that was appropriate for a reservation of the right to receive support in the future as

permitted by Code § 20-107.1(D). Additionally, I would hold that in view of the peculiar

posture of the case (where the contested issues of sufficiency of the wife’s pleadings, which

requesting spousal support, were not brought before the trial judge for a ruling until the evidence

was closed and the final decree was ripe for entry), the trial judge did not abuse his discretion in

deeming that a reservation of future spousal support was appropriate and warranted.

       For these reasons, I would hold that the trial judge did not err in reserving to the wife the

right to receive spousal support in the future.




                                                  - 10 -